Citation Nr: 1044880	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to an increased rating for low back pain with 
central disc herniation at L4-L5, initially evaluated at the 10 
percent level prior to August 28, 2007, and at              20 
percent since then. 

2.	Entitlement to a higher initial rating than 10 percent for 
right knee chondromalacia patella. 

3.	Entitlement to a higher initial rating than 10 percent for left 
knee chondromalacia patella. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to May 1993.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, granting service connection for a lower back disorder, 
and bilateral knee chondromalacia patella. This appeal stems from 
the Veteran's having contested the initial assigned ratings for 
those service-connected disabilities. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial 
rating for a disability, VA must consider the propriety of a 
"staged" rating based on changes in the degree of severity of 
it since the effective date of service connection).

During pendency of the appeal, a January 2008 RO rating decision 
increased from 10 to 20 percent the evaluation for the Veteran's 
service-connected low back disorder, effective August 28, 2007. 
The claim for a still higher schedular rating prevails, however. 
See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is 
presumed to be seeking the highest possible rating for a 
disability unless he or she expressly indicates otherwise)



The Veteran testified during an August 2007 Decision Review 
Officer (DRO) hearing. Also, in June 2009, a Travel Board hearing 
at the RO was held before the undersigned Veterans Law Judge 
(VLJ) of the Board. Transcripts of both proceedings are on file. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2010) requires that the DRO or Veterans Law 
Judge who chairs a hearing fulfill two duties to comply with the 
above regulation. These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked. Here, during the hearing, 
the DRO and VLJ noted the basis of the prior determination and 
noted the elements of the claims that were lacking to 
substantiate the claims for benefits. In addition, the DRO and 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claims. Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of the DRO or Board hearings. By 
contrast, the hearings focused on the elements necessary to 
substantiate the claims and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims for benefits. As such, the 
Board finds that, consistent           with Bryant, the DRO and 
VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that the Board can adjudicate the claims based on the current 
record.

The Board previously remanded this matter in August 2009 for 
additional development of the record, and it has since returned 
for appellate disposition. 







FINDINGS OF FACT

1.	From August 26, 2003 to August 27, 2007, the Veteran's back 
disorder did not involve lumbosacral strain with muscle spasm on 
extreme forward bending, or severe limitation of motion. Applying 
the post-September 26, 2003 rating criteria, range of motion 
exceeded forward flexion to 60 degrees, and/or combined range of 
motion of 120 degrees; there also was not muscle spasm or severe 
guarding with attendant abnormal gait or spinal contour. 

2.	From August 28, 2007 to February 1, 2010, the Veteran did not 
manifest severe lumbosacral strain, or severe limitation of 
motion of the lumbar spine. Forward flexion of the lumbosacral 
spine remained in excess of 30 degrees, and there was no 
indication of joint ankylosis. 

3.	Since February 2, 2010, when taking into account functional 
loss due to the impact of repetitive motion, the Veteran has 
forward flexion of the thoracolumbar spine at the level of 30 
degrees. 

4.	The Veteran's right and left knee disorders have been 
manifested by range of motion no worse than 0 to 95 degrees in 
both knees, including when taking into consideration the impact 
of additional lost motion attributable to functional loss. There 
is no indication of other impairment of the knee involving 
recurrent subluxation or lateral instability.   


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial rating higher than 
10 percent for low back pain with central disc herniation at L4-
L5 from August 26, 2003 to August 27, 2007. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010);     38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Codes 5292, 5295 (2003); 4.71a, 
Diagnostic Code 5237 (2010).


2.	The criteria are not met for a higher rating than 20 
percent for low back pain  with central disc herniation at L4-L5 
from August 27, 2007 to February 1, 2010.   38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Codes 5292, 5295 (2003); 4.71a, 
Diagnostic Code 5237 (2010).

3.	Resolving reasonable doubt in the Veteran's favor, the 
criteria are met for assignment of a 40 percent rating for low 
back pain with central disc herniation at L4-L5, from February 2, 
2010 onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 
5237 (2010).

4.	The criteria are not met for a higher initial rating than 10 
percent for right knee chondromalacia patella. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Code 5024 (2010).

5.	The criteria are not met for a higher initial rating than 10 
percent for left knee chondromalacia patella. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Code 5024 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. A regulatory amendment 
effective for claims pending as of or filed after May 30, 2008 
removed the requirement that VA specifically request the claimant 
to provide any evidence in his or her possession that pertains to 
the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified 
at 38 CFR 3.159(b)(1) (2010).

In regard to the claims on appeal, the requirement of VCAA notice 
does not apply because these issues arose from contesting the 
initial assigned disability rating for low back and knee 
disorders. Where a claim for service connection has been 
substantiated and  an initial rating and effective date assigned, 
the filing of a Notice of Disagreement (NOD) with the RO's 
decision as to the assigned disability rating does not trigger 
additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the 
burden of demonstrating any prejudice from defective VCAA notice 
with respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap 
v. Nicholson, 21 Vet. App. 112, 119 (2007). In this case, because 
the claims for service connection for low back and bilateral knee 
disorders have been substantiated, no further notice addressing 
the downstream disability rating requirement is necessary. The RO 
has still provided several Supplemental Statements of the Case 
(SSOCs) readjudicating the issue of an increased initial rating 
under the pertinent applicable rating criteria.  

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining records of VA and private 
outpatient treatment. The Veteran has several undergone VA 
medical examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully descriptive 
medical examinations are required with emphasis on the limitation 
of activity imposed by the disabling condition). In support of 
his claims, the Veteran has provided numerous personal 
statements. He has testified during Board and DRO hearings. There 
is no indication of any further available evidence or information 
which       has not already been obtained. The record as it 
stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, 
no further action is necessary to assist the Veteran.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.           § 
4.1 (2010). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes.  38 
C.F.R. § 4.27 (2010). Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability. 38 
C.F.R. § 4.1. 
 
Where as here, a veteran appeals the rating initially assigned 
for the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson, 12 Vet. App. at 
125-26, the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability            (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts found -- 
"staged" ratings.

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria. Id. See 
also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

I.	Lower Back Disorder

	Law and Facts

The Veteran's low back disability has been evaluated as 
lumbosacral strain.

Effective September 26, 2003, during pendency of this appeal, VA 
revised the criteria for evaluating musculoskeletal disabilities 
of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Veteran's back disorder must therefore be evaluated under 
both the former and revised criteria, though the revised criteria 
may not be applied at any point prior to the effective date of 
the change. See 38 U.S.C.A. § 5110(g)  (West 2002 & Supp. 2010); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 
2003).

38 C.F.R. § 4.71a, Diagnostic Code 5295, as in effect prior to 
September 26, 2003, pertained to lumbosacral strain, and provided 
for a 10 percent rating for lumbosacral strain with 
characteristic pain on motion. A 20 percent rating was assigned 
for lumbosacral strain with muscle spasm on extreme forward 
bending, with unilateral loss of lateral spine motion in a 
standing position. A 40 percent rating required severe 
lumbosacral strain that included listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion. 
Diagnostic Code 5292 provided for the evaluation of limitation of 
motion of the lumbar spine. A 10 percent rating was warranted for 
slight limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a maximum 40 percent rating for a 
severe limitation of motion. 

The terms "moderate" and "severe" among other components of 
the rating criteria are not expressly defined in the rating 
schedule. Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6. 

Since the September 26, 2003, regulatory revision, disorders of 
the lumbosacral spine are to be evaluated in accordance with VA's 
General Rating Formula for Diseases and Injuries of the Spine.             
 
This rating formula provides for the assignment of a 10 percent 
rating when there is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more of the 
height. 
 
A 20 percent rating is for assignment upon a showing of forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than   30 degrees; 
or a combined range of motion not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

A 30 percent rating is for assignment for forward flexion of the 
cervical spine of 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine. A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. Under 
notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate diagnostic 
code. 

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. Note (4): Round each range of motion 
measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis. For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 90 
degrees; lateral flexion to 30 degrees in either direction; and 
rotation to 30 degrees in either direction. See 38 C.F.R. § 
4.71a, Plate V. 

Rating criteria is also available for intervertebral disc 
syndrome under Diagnostic Code 5293 prior to September 26, 2003, 
and under Diagnostic Code 5243 thereafter. The criteria are based 
on Incapacitating Episodes. An incapacitating episode is defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1. However,                          as the Veteran 
has not been diagnosed as having intervertebral disc syndrome and 
as there is no evidence of record of incapacitating episodes as 
defined in the diagnostic code, these criteria do not apply.  

In this case, records of VA outpatient treatment show on a 
September 2003 consultation the Veteran reported a long history 
of back problems in the last several years which had been 
worsening, with continuous use of medication, and flare-ups one 
to three times per week. Objectively, there was local tenderness 
over the lower lumbar spine and left paralumbar region, 
exaggerated lordosis, and positive straight leg raising at 90 
degrees. There was normal dorsiflexion and plantar flexion.            
An October 2003 MRI evaluation of the lumbar spine indication of 
mild diffuse bulging at T11-12, and central disc herniation at 
L4-5. 

Treatment records from K.M.S., a private osteopath, show in 
December 2003 that the Veteran experienced chronic back pain, 
with occasional radiation down his legs to his knees. The 
assessment was of chronic low back pain with intermittent 
sciatica. When evaluated in May 2005, the assessment was of 
herniated discs at   L4-5 and T11-12, with the lower herniated 
disc probably causing bilateral sciatica. 

On a May 2005 VA Compensation and Pension examination, the 
Veteran described low back pain, worse on the left side, at a 
level 9 out of 10, aggravated by lifting and bending. Physical 
exam revealed that the lumbar spine had slightly increased 
lordosis. There was diffuse tenderness of the spinous process 
from L2 down to S2, and of the paravertebral muscle and lumbar 
area. Straight leg raising was negative bilaterally. Sensory test 
of the lower extremities showed normal sensation completely 
bilaterally, except for a small area of the lateral malleolus on 
the left. Muscle strength tests of the hips, knee, ankle and toes 
were all 4/5 or 5/5 bilaterally. The VA examiner indicated that 
at that time, lumbar MRI findings such as central disc herniation 
and foraminal narrowings had no correlated physical findings.

Upon re-examination in December 2005, the Veteran continued to 
complain of lower and mid back pain, worse on the left side, with 
flare-ups due to physical activity. As to functional impairment, 
the Veteran denied any particular impingement on his activities 
of daily living, apart from recreational activity and driving. 
His back condition did not affect his usual occupation due to the 
fact that he was seated for most of these activities. On 
objective examination, range of motion of the lumbar spine 
consisted of forward flexion to 75 degrees, and extension, right 
and left lateral flexion, and right and left rotation all 30 
degrees. Repetitive motion did not decrease range of motion. The 
spine was painful on motion on all movements. The Veteran could 
not squat without pain.                          The musculature 
of the back appeared well-developed. There was normal lordosis. 
There was no evidence of erythema, effusion or edema. There was 
mild tenderness to palpation of the paraspinal muscles in the 
left lumbar area. The diagnosis was of mild disc herniation at 
L4-5 and T11-12. 

The August 2007 correspondence from the private osteopath, states 
that                the Veteran remained under his treatment for 
arthritis of the knees, feet and herniated discs in the lumbar 
spine. According to this treatment provider, he was having 
increasing pain and decreased mobility from his problems.  

Upon further medical examination in December 2007, the Veteran 
reported constant pain again. There were no bladder or bowel 
incontinence issues. He was able to conduct his activities of 
daily living and drive a car. There was no incapacitation or 
radiation. Physical examination revealed modest lordosis of the 
lumbar spine. Range of motion was flexion to 45 degrees, 
extension to 10 degrees, lateral bending to 25 degrees, and 
rotation 20 degrees. There was discomfort at the extremes of 
range of motion upon repetition with fair to good strength and no 
spasm or incoordination. Neurological examination of the lower 
extremities was normal.      X-rays of the lumbar spine showed no 
significant arthritic changes. The impression was of degenerative 
disc disease of the lumbar spine. According to the examiner,       
it would be speculative to estimate any increase in pain or 
additional loss of range of motion during a flare-up of the 
lumbar spine condition.

Most recently, the Veteran underwent VA Compensation and Pension 
examination in February 2010, during which he reported onset of 
low back pain for many years, with a gradual progression of 
increasing symptoms. He was not having any radiating pain, 
numbness, or tingling from the low back to the lower extremities.  
He did have pain that radiated from the anterior knee distal. He 
did not have any specific area of weakness in the lower 
extremities, other than weakness at the knees associated with 
knee pain. The pain in the low back was located centrally, was 
sharp and aching, and ranged from moderate to severe. The Veteran 
described "incapacitating episodes" as increasing pain 
associated with activity, such as prolonged standing or walking 
20 minutes or an extended distance. He had increasing pain 
associated with changes in the weather and cold weather.               
He had not been prescribed bed rest in the past year by a 
physician. Treatment by a physician had been office visits with 
medication management awaiting physical therapy. He further 
reported symptoms of stiffness, fatigue, weakness and limited 
motion. There was no bowel or bladder incontinence. He described 
limitation of lifting more than 40 pounds, with a sitting 
tolerance of 20 minutes. He was generally independent of 
activities of daily living. He was last employed two weeks 
previously as a restaurant manager, and had left that position to 
attend school        full-time studying business management.

On physical examination there was symmetry of the thoracolumbar 
spine with increased lordosis. There was no tenderness present 
with palpation of the paraspinal muscles, although present 
central at the mid-lumbar levels. There was no radiating pain 
with palpation. Range of motion showed in forward flexion an 
initial attempt to 45 degrees, with pain throughout motion. 
Returning to the neutral position there was less pain until at 
neutral position. Range of motion was repeated, and on further 
attempt forward flexion of 35 degrees, then 30 degrees with 
increasing pain was found. Extension was initially to 10 degrees, 
repeated to 8 degrees twice. Lateral bending was to 25 degrees. 
Lateral rotation was 30 degrees. Straight leg raising was 
negative. There was no altered sensation. Strength was intact in 
the distal lower extremities. The diagnosis was L4-L5 disc 
disease herniation and degenerative changes. The VA examiner 
further commented that objective evidence of pain included slower 
range of motion done with repetition. There was evidence of 
weakened movement and fatigue, with a slower pace and more 
support used for repetitive flexion, needing the upper 
extremities for support. Meanwhile, there were no neurological 
symptomatologies found that would indicate a diagnosis of 
radiculopathy. No incapacitating episodes had been noted that 
required bedrest prescribed by a physician.   

	Analysis

Having considered the preceding findings in light of the 
applicable rating criteria, the Board is inclined to keep the 
existing disability rating scheme for a lower back disorder in 
effect up until February 1, 2010, but to award a higher 40 
percent rating from February 2, 2010 onwards. This would amount 
to the assignment of a              10 percent rating from August 
26, 2003 to August 27, 2007, a 20 percent rating from August 28, 
2007 to February 1, 2010, and a 40 percent rating from February 
2, 2010 onwards. Each of these separate "stages" for disability 
evaluation purposes are addressed below. 

A.	August 26, 2003 to August 27, 2007

For the initial time period from August 26, 2003 through August 
27, 2007,              the Board finds that no higher than 10 
percent is awardable for the Veteran's service-connected low back 
pain with herniated disc at L4-5. In reaching this determination, 
the Board has taken into account the relevant rating criteria 
both before and after the September 26, 2003 regulatory change in 
criteria, including the fact that the former rating criteria 
continue to apply prospectively following the September 26, 2003 
regulatory change, based upon whichever version is more favorable 
to the Veteran's claim. See VAOPGCPREC 7-2003. 

Under the rating criteria from prior to September 26, 2003, 
Diagnostic Code 5295 provided for the next higher 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion in 
a standing position. Also under the former criteria, a 20 percent 
rating was warranted for moderate limitation of motion of the 
lumbar spine.

Meanwhile, per the revised rating criteria, a 20 percent rating 
applies where there is indication of forward flexion of the 
thoracolumbar spine greater than 30 degrees  but not greater than 
60 degrees; or a combined range of motion not greater than        
120 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

On review of the available medical evidence, neither the former 
or revised criteria provides for the assignment of greater than a 
10 percent rating. Applying the former criteria for lumbosacral 
strain, Diagnostic Code 5295, the Veteran has never been noted to 
have any form of back spasm, only mild tenderness on palpation to 
the lower back region. Nor has there ever been a specific 
diagnosis of lumbosacral strain. As to the former criteria based 
on limitation of motion, Diagnostic Code 5292, the Veteran can 
hardly be said to have had limitation of motion more than slight 
in degree. The records of VA outpatient treatment from September 
2003 showed normal dorsiflexion of the spine. A December 2005 VA 
examination showed forward flexion of 75 degrees, and all other 
measurements at 30 degrees,  all of which are relatively close to 
(or within 10 to 15 degrees of) normal range of motion. 
Repetitive motion did not decrease lower back mobility on 
objective testing, as to rule out functional loss from repetitive 
motion. The December 2005 VA examiner did not assess the 
additional lost range of motion due to functional loss from pain, 
fatigue and other factors besides repetition, as required per the 
DeLuca holding. In this regard, however, the Board's analysis is 
constrained by the record before it, and the fact that 75 degrees 
of forward flexion was retained even before analysis of the extra 
impact from pain suggests a substantial degree of retained joint 
mobility. 

Regarding the revised rating criteria, under the post-September 
26, 2003 Diagnostic Code 5237, the Veteran has not demonstrated 
at any point forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or for that 
matter, a combined range of motion not greater than 120 degrees. 
Nor is there any indication of muscle spasm or severe guarding 
resulting in an abnormal gait or abnormal spinal contour.

Thus, reviewing all available evidence, the record does not 
establish that the severity of the Veteran's low back disability 
would be best approximated by any rating in excess of the level 
of 10 percent for the initial time period from August 26, 2003 to 
August 27, 2007. Accordingly, a 10 percent rating remains 
warranted under the rating schedule. 

The Board has also given appropriate consideration to whether 
there are any separate compensable neurological disorders 
associated with the service-connected orthopedic disability of 
the low back, given that a private osteopath noted what may have 
been bilateral sciatica. However, it warrants mention that 
neither subsequent VA examination found any such neurological 
impairment. The May 2005 VA examiner specifically ruled out 
physical findings attributable to central disc herniation. 
Furthermore, while this is not necessarily within the time period 
under review, on more recent VA Compensation and Pension 
examinations the Veteran has been found not to have radiating 
pain or other neurological symptomatology affecting his lower 
extremities. It follows that the potential for associated 
neurological impairment does not present the basis for any 
separate award of compensation in this case. 

B.	August 28, 2007 to February 1, 2010

The Board's analysis of the evidence of record from August 28, 
2007 to February 1, 2010 continues to support the assignment of a 
20 percent rating for this time period. 
The pertinent rating criteria for application remain those 
previously noted, both in the former and revised versions in 
connection with the September 26, 2003 regulatory revision. 
Diagnostic Code 5295 provided for a 40 percent rating for severe 
lumbosacral strain that included listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion. 
Diagnostic Code 5292 provided for a 40 percent rating due to 
severe limitation of motion.

The revised Diagnostic Code 5237, evaluated under a General 
Rating Formula, indicates that a 40 percent rating is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine. 

Applying the rating criteria, the former Diagnostic Code 5295 
does not provide for a rating greater than 20 percent here, as 
there was never any diagnosis of lumbosacral strain, much less a 
diagnosis of or symptoms consistent with a severe lumbosacral 
strain. A December 2007 VA examination specifically noted the 
absence of any back spasm. Per Diagnostic Code 5292, the Veteran 
did have moderate limitation of motion, given that he now 
demonstrated range of motion of flexion to 45 degrees, and 
extension to 10 degrees, with pain at the extremes of motion. 
However, this cannot be said to best approximate "severe" 
limitation of motion inasmuch as the Veteran retained at or near 
half the normal range of motion for the lumbosacral spine. This 
is taking into account that while there was pain on motion, it 
was at the extremes of motion and did not appear to result in 
significant functional loss. 

Also, per the revised rating criteria, the Veteran did not have 
range of motion of forward flexion limited to 30 degrees or less. 
Nor was there the presence of ankylosis, given the significant 
degree of retained joint mobility in the lower back. See Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (both indicating that ankylosis is complete 
immobility of the joint in a fixed position, either favorable or 
unfavorable).  

Accordingly, a 20 percent disability rating remains the 
appropriate evaluation from August 28, 2007 through February 1, 
2010.

C.	Since February 2, 2010 

Based upon the findings from a February 2010 VA orthopedic 
examination report, there is a sufficient basis to award a higher 
rating of 40 percent for the Veteran's lower back disability from 
February 2, 2010 onwards. On the foregoing examination, range of 
motion findings were obtained of forward flexion initially          
at 45 degrees, but upon repetitive motion eventually diminished 
to the level of               30 degrees with increasing pain 
found. By law, the Board is required to interpret   the objective 
range of motion findings based upon the result after considering 
functional loss, to include that due to pain, repetition, or 
similar factors. DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59. 
Moreover, the VA examiner appeared to confirm that these were 
indeed accurate findings taking into account the impact of 
repetitive motion. The examiner directly commented that the 
objective evidence of                  the Veteran's pain 
included slower range of motion done with repetition, and more 
upper body support used for repetitive flexion. In summary, there 
is competent evidence of forward flexion constrained to 30 
degrees when adjusting findings for functional loss attributable 
to repetitive motion. Under the revised rating criteria, 
Diagnostic Code 5237, this equates to a 40 percent disability 
evaluation. 

Consequently, the requirements for assignment of a 40 percent 
schedular rating for a low back disability are met, effective 
from February 2, 2010 onwards. 

II.	Right and Left Knee Disorders

The Veteran's right and left knee chondromalacia has been 
evaluated pursuant to  38 C.F.R. § 4.71a, Diagnostic Code 5024, 
pertaining to tenosynovitis. 

Tenosynovitis is in turn rated based upon limitation of motion of 
affected parts,     as degenerative arthritis. 

Under Diagnostic Code 5003, degenerative arthritis will be rated 
on the basis of limitation of motion of the specific joint or 
joints involved. When however, limitation of motion at the 
joint(s) involved is noncompensable, a 10 percent rating is 
warranted for each major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under this 
diagnostic code. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. Where there is no 
limitation of motion but x-ray evidence of involvement of two or 
more major joints or minor joint groups, a 10 percent rating is 
assigned. A 20 percent rating is assigned where the above is 
present but with occasional incapacitating exacerbations.

Under further applicable rating criteria, Diagnostic Code 5260 
pertains to limitation of leg flexion, and provides for a 
noncompensable rating when flexion is limited to             60 
degrees. A 10 percent rating requires flexion limited to 45 
degrees; a 20 percent rating requires flexion limited to 30 
degrees; and the highest available 30 percent rating requires 
flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the 
knee will be assigned a noncompensable rating when extension is 
limited to 5 degrees. A 10 percent evaluation requires extension 
limited to 10 degrees; a 20 percent rating requires extension 
limited to 15 degrees; a 30 percent rating requires extension 
limited to 20 degrees; a 40 percent rating requires extension 
limited to 30 degrees; and a maximum 50 percent rating is 
assigned when extension is limited to 45 degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral instability. 
Under this diagnostic code, a 10 percent disability rating is 
warranted for slight disability, a 20 percent rating is warranted 
for moderate disability, and a maximum 30 percent evaluation is 
warranted for severe disability. 

VA's Office of General Counsel in a precedent opinion determined 
that separate disability ratings may be assigned for limitation 
of knee flexion and of knee extension without violation of the 
rule against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 
(2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of the 
knee, under Diagnostic Codes 5003 and 5257, respectively. See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In 
order for a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray findings 
and limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 does not have to be 
compensable, but must meet the criteria for a zero-percent 
rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 
(1998). 

VA outpatient records establish that upon evaluation in October 
2003, the Veteran described constant knee pain. On objective 
evaluation knee range of motion was within normal limits. 

On VA examination in May 2005, the Veteran reported having 
bilateral knee pain behind the kneecap, with shooting pain which 
ran at the lateral side of the leg bilaterally, at level 9/10, 
aggravated by walking and standing for a long period of time. A 
physical exam showed that the bilateral knees had no heat or 
swelling. There was no effusion bilaterally. Patella compression 
test showed slight positive bilaterally. Facet joint had 
tenderness at the medial facet on the right, lateral facet on the 
left. A bilateral knee x-ray was normal. The diagnosis was 
chondromalacia patellae.

The report of a December 2007 examination indicates the Veteran's 
report of constant bilateral knee pain with occasional clicking 
and locking but no buckling. The knees revealed minimal diffuse 
tenderness. There was no swelling or effusion. There was no use 
of a brace. There was no reported dislocation or subluxation.       
Gait was unremarkable. The Veteran was able to conduct activities 
of daily living and drive a car. Objectively, there was no 
swelling, warmth or redness of the knees. There was minimal 
bilateral crepitus, left greater than right. Range of motion was 
from 0 to 130 degrees, with discomfort at the extremes of range 
of motion upon repetition, with good strength and endurance and 
no spasm or incoordination.         The ligaments were intact. 
McMurray signs were negative. The impression was bilateral 
chondromalacia of the patella. 

Then upon examination in February 2010, the Veteran reported 
weakness and stiffness of the knee, with giving way and swelling 
at the patella. He did not report locking. No dislocation or 
subluxation was noted. He did report fatigue and lack of 
endurance. He reported swelling at the patella and distal. There 
was no reported heat, warmth or redness. There were flare-ups 
with changes in weather. He had not had incapacitating 
exacerbations in the last year, other than visiting a primary 
care physician for medication management. He had missed work, 
going home early because of his knee condition. 

On physical exam, there was minimal edema distal at the patella, 
without warmth or erythma. The area was tender to palpation, both 
medial and lateral, at the mid-patella just distal to the 
patellar tendon, to the tibia. There was crepitus noted and 
tenderness with patellar motion. No tenderness was present at the 
medial or lateral joint line, or superior to the patella. Range 
of motion in the right knee was flexion initially to 100 degrees, 
and repeated to 95 degrees twice, with anterior knee pain as the 
limiting factor of motion. In the left knee, flexion was 
consistently to               95 degrees. Extension in the right 
knee was initially to -5 degrees actively including upon 
repetition, and -2 degrees passively. In the left knee extension 
was -3 degrees actively, and full range of motion passively. The 
knees were in good alignment. There was no medial or lateral 
instability. There were negative anterior-posterior drawer and 
McMurray's signs. Strength was intact bilaterally. There was 
equal weight-bearing on right and left sides. Bilateral knee x-
rays showed no osseous abnormalities. The diagnosis was 
patellofemoral pain syndrome, and chondromalacia patella, 
bilaterally. The VA examiner further observed that there was no 
evidence of incoordination, weakness or excessive fatigability 
with three repetitions of motion. There was no evidence of a 
flare-up of the knee condition with repetitive motion times 
three, and thus an opinion on additional functional ability could 
not be given without speculation. There was no diagnosis of 
arthritis. 


Based upon the foregoing evidence, no higher than a 10 percent 
rating is warranted for either the Veteran's service-connected 
right or left knee disorders. The Veteran is thus far rated as 10 
percent disabling in each knee premised upon noncompensable 
limitation of motion with osteoarthritis, per 38 C.F.R. § 4.71a, 
Diagnostic Code 5003. In reviewing the availability of any higher 
rating, the Board first considers the rating criteria involving 
limitation of motion. Diagnostic Code 5260 provides for a higher 
20 percent rating due to flexion limited to 30 degrees. 
Diagnostic Code 5261 provides for a 20 percent rating for 
extension limited to           15 degrees. In the alternative, 
the Veteran could potentially receive two separate 10 percent 
ratings for limited knee extension and flexion -- due to flexion 
limited to 45 degrees, and extension limited to 10 degrees. See 
VAOPGCPREC 9-04.

Keeping this criteria in mind, the most pronounced limitation of 
motion findings of record are noted on the February 2010 VA 
examination. Right knee range of motion was from -5 degrees 
(extension) to 100 degrees (flexion); adjusted to -2 to                
95 degrees when taking into account the impact of repetitive 
motion and pain.        Left knee range of motion was from -3 to 
95 degrees; adjusted to 0 to 95 degrees when accounting for 
additional lost motion from functional loss. The VA examiner 
further observed that there was no additional evidence of 
incoordination, weakness or excessive fatigability with three 
repetitions of motion. These findings do not approach even the 
level of disability referenced above that corresponds to a                    
10 percent disability rating, and clearly do not support any 
increase in rating for  right or left knee disorders. There was 
essentially too much retained mobility in both knee joints as to 
qualify for a compensable rating premised upon limitation of 
motion. As indicated, moreover, aside from the February 2010 VA 
examination results, all earlier range of motion studies show an 
even greater degree of retained mobility, and thus could not 
support any higher evaluation.

The Board further finds that there is no other diagnostic code 
under which there is the potential for an increased rating, 
including Diagnostic Code 5257 for other impairment of the knee. 
In this regard, while on February 2010 examination             
the Veteran reported some giving way at the patella, he denied 
any locking, dislocation or knee subluxation. Most significantly, 
ligament testing during this and all prior examinations was 
consistently normal, and there were no objective findings 
corroborating right or left knee joint instability. Therefore, 
Diagnostic Code 5257        is not for application in this case. 
Aside from this, there is no indication of orthopedic disability 
to support a higher rating given that bilateral x-rays were 
normal, or of overt damage to or removal of the cartilage as 
would be rated under Diagnostic Codes 5258 or 5259, respectively. 

Thus, in light of the provisions of the VA rating schedule, a 
higher initial evaluation than 10 percent for right and left knee 
disorders cannot be assigned. 

III.	Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disabilities under evaluation have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. Notably, he has 
been employed on a full-time basis for most of the time period 
under consideration, and has only since left his job to begin a 
full-time course of education. The Veteran's service-connected 
orthopedic disorders also have not necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the absence of 
the evidence of such factors, the Board is not required to remand 
this case to the RO for the procedural actions outlined in              
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a higher 40 percent 
rating for a lower back disability effective February 2, 2010, 
and denying an increased rating for all other relevant time 
periods, as well as denying claims for increased rating for right 
and left knee disorders. This determination takes into full 
account the potential availability of any additional "staged 
rating" based upon incremental increases in severity of service-
connected disability during the pendency of the claims under 
review. To the extent any higher level of compensation is sought, 
the preponderance of the evidence is against the claims, and 
under these circumstances the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     




[Continued on following page.]


ORDER

An increased rating for low back pain with central disc 
herniation at L4-L5,               as initially evaluated at 10 
percent from August 26, 2003 to August 27, 2007, and evaluated at 
20 percent from August 28, 2007 to February 1, 2010, is denied.

A 40 percent rating for low back pain with central disc 
herniation at L4-L5 is granted, effective February 2, 2010, 
subject to the law and regulations governing the payment of VA 
compensation benefits.  

A higher initial rating than 10 percent for right knee 
chondromalacia patella                is denied. 

A higher initial rating than 10 percent for left knee 
chondromalacia patella is denied. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


